Title: To Benjamin Franklin from Nogaret, 18 April 1781
From: Nogaret
To: Franklin, Benjamin


Monsieur,
Vlles. Le 18 avril [1781]
Vous avés poussé l’honneteté bien loin. Si un bon tableau peut se passer de bordure, un ouvrage comme le votre n’a pas besoin d’être bien couvert. En me l’annonçant, vous m’avés mandé que vous desiriés qu’il parût avec la décence convenable à la Cour. Je ne Suis pas heureux, si vous me croyés homme de Cour parce que je vis dans ce païs là. J’ai peutêtre donné lieu à cette presomption par ma fidelité au cérémonial. Je me doute que vous n’aimés point toutes ces qualifications qui, dans le fait, ne Sont que des mots, et n’ajoutent rien du tout au merite. Je change. Vous m’avés corrigé, en ne me donnant pas vos ouvrages nuds, et, en me traitant dans vos Lettres, avec une distinction, dont l’excès passe la représaille. Si je m’avisais d’ajouter, comme je le devrais à vos tîtres, je perdrais de plus en plus dans votre esprit: j’aime mieux, pour mon interêt, vous priver de ceux même que la Cour vous donne. Voila qui est fini: L’Excellence disparait; Je ne vous vois plus que comme l’homme du monde le plus uni, le plus modeste, et le plus eclairé. Bon! Vous allés dire que je quitte les façons pour passer aux complimens. Vous auriés tort; je ne vous complimente point: La verité part, et vous ne pouvés m’en Scavoir mauvais gré, quand c’est vous même qui faites jouer la canoniere.
J’ai grande envie de devenir meritant auprès de Vous: voyons, que faut-il faire? J’achete à tout prix l’avantage de vous voir prendre avec moi le ton si Simple et Si naturel de votre sagesse anglaise.
  
Scavant Minos de la Pensilvanie,
Dans votre coeur, faut-il, pour être mieux
Sacrifier à la philosophie
Le Solecisme et la cérémonie
dont le français est Si fort amoureux?
Des vous aux tu je passe, si tu veux.
Tu prêtes fort à ma douce manie:
C’est mon metier de tutoyer les Dieux.

Puisque vous vous humanisés, Monsieur, comme ces divines creatures du tems passé, on peut vous proposer d’honnorer de votre presence l’hôtel Girardin, déja célébre par une visite de l’Empereur. Je ne vous parlerai pas de moi pour vous attirer; je vous parlerai de vous même. Vous êtes amateur: j’ai un petit cabinet qui merite d’être vu une fois. Que je jouisse de l’avantage de vous y posseder un moment! Ajoutés ce plaisir à celui que j’ai de voir que Paris est content de la traduction de notre Eripuit, et que votre portrait fait, comme Je l’avais prevu, la fortune du graveur.
Vous passés tous les mardi devant ma porte. Si vous avés la bonté de venir quelque jour me visiter, je me croirai autorisé à vous aller presenter mes hommages. Je ne suis pas homme à porter la reconnaissance jusqu’à l’importunité; Mais ce Serait aussi trop peu de vous remercier par une simple Lettre. Quoique voué à un genre de litterature purement agréable, je ne Sens pas moins le prix d’un ouvrage instructif. Vous me faites eprouver le besoin d’aller vous temoigner de vive voix, et mes obligations et mon respect.
J’ai l’honneur d’être avec ces sentimens Monsieur votre très humble et très obeissant serviteur
FELIX Nogaret
Mr. franklin
 
Endorsed: M. Nogaret
Notation: Nogaret Felix 18. Avril 1781.
